Court of Appeals
                            Sixth Appellate District of Texas

                                    JUDGMENT


In Re: Karen Nicole Crumbley                                  Original Mandamus Proceeding

No. 06-13-00026-CV                                     Opinion delivered by Justice Carter, Chief
                                                       Justice Morriss and Justice Moseley
                                                       participating.

       As stated in the Court’s opinion of this date, we find that Relator’s petition for writ of
mandamus should be conditionally granted. The 76th Judicial District Court of Titus County,
Texas, is ordered to withdraw or vacate its February 6, 2013, order in the suit affecting parent-
child relationship. The writ will issue only if the trial court fails to comply within twenty days of
the date of this opinion.

                                                        RENDERED JUNE 12, 2013
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk